             Case 1:20-cr-10015-DJC Document 86 Filed 03/12/20 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA

                                                       CRIMINAL No. 20-cr-10015-DJC
        v.

 ZAOSONG ZHENG

         Defendant


                               STATUS REPORT AND
                 ASSENTED-TO MOTION FOR THIRTY-DAY CONTINUANCE


       The United States of America, by Andrew E. Lelling, United States Attorney, and

Benjamin Tolkoff, Assistant United States Attorney for the District of Massachusetts, and

counsel for defendant Zaosong Zheng, respectfully submit this status report pursuant to Local

rule 116.5(a).

       1.        The government made its automatic discovery production pursuant to Local Rule

116.1 on February 28, 2020. Counsel’s review of materials that the government has produced to

date is ongoing. At present, there are no pending discovery requests. Counsel reserve the right

to request additional discovery at a later date to be set by the Court after counsel’s review of

materials produced to date has progressed further. The government understands that it has an

ongoing and continuing duty to produce discovery.

       2.        At present, the government anticipates further discovery in the form of data seized

from the defendant’s electronic devices, as that data is processed and translated.

       3.        Counsel reserves their right to request additional discovery at a later date to be set

by the Court after counsel’s review of materials produced to date has progressed further.
              Case 1:20-cr-10015-DJC Document 86 Filed 03/12/20 Page 2 of 3



         4.      The parties submitted a stipulated proposed discovery protective order for the

Court’s review on February 28, 2020.

         5.      The parties believe that it is too early to establish a motions date and request that a

motions date be set at a future status conference.

         6.      The government request that the government’s expert disclosures, if any, be due

21 days before trial, and that the defendants’ expert disclosures, if any, be due 14 days before

trial.

         7.      The parties respectfully request that the current status appearance scheduled for

March 13, 2020, be continued for approximately thirty days, subject to the the Court’s

availability.

         8.      The parties agree that the period between March 13, 2020, until the date on which

the court sets an interim status conference, should be excluded under the Speedy Trial Act.

                                                 Respectfully submitted,

                                                 ANDREW E. LELLING
                                                 UNITED STATES ATTORNEY


                                         By:     /s/ Ben Tolkoff
                                                 BENJAMIN TOLKOFF
                                                 Assistant U.S. Attorney


Dated: March 12, 2020.




                                                   2
          Case 1:20-cr-10015-DJC Document 86 Filed 03/12/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

              I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants .



                                              /s/ Ben Tolkoff_______________
                                              BENJAMIN TOLKOFF
                                              Assistant United States Attorney




Date: March 12, 2020




                                                 3
